DETAILED ACTION
Applicant’s reply, filed 15 March 2022 in response to the non-final Office action mailed 15 December 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-3 and 5-28 are pending, wherein: claims 1, 6 and 8 have been amended, claims 2-3, 5, 7 and 9-15 are as originally filed, claim 4 has been cancelled by this and/or previous amendment, and claims 16-28 are new. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-14 and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over El-Hibri et al. (WO 2016/092087) in view of Rama Rao et al. (Polymer, 1992, vol 33, no 13, p2834-2839; hereinafter “Rama”).
Regarding claims 1-3, 17-19, 21-22, El-Hibri teaches polymer-metal junctions comprising a metal substrate and an adhesive polymer composition comprising one or more poly(aryl ether) polymers (abstract; pg1-2). El-Hibri teaches the poly(aryl ether) polymers are preferably selected from crystalline and semicrystalline poly(aryl ether ketones) comprising 50 wt% or more of recurring RPAEK units (pg 2 ln 26 to pg 3 ln 35; pg 4 ln 19-27; pg 7 ln 4-21) preferably selected from formula (J’-A) (pg 13 ln 12-21; pg 16 ln 5-6; pg 17 ln 6-8; pg 18 ln 2-17) and is preferably a copolymer comprising recurring units different from the RPAEK units (pg 18 ln 2-17). El-Hibri additionally teaches it is preferred that the copolymer is a random, alternate or block copolymer (pg 18 ln 2-3) and teaches the PAEK1 is comprised of at least two different units (pg 18 ln 2-7)) (instant collectively comprises (claims 17-19)). 
El-Hibri teaches semicrystalline PEEK copolymers comprising 50 wt% or more of RPAEK units of (J’-A) (instant (A)) (instant amounts of RPEEK from 50-100% and different units of El-Hibri equate to remainder or 0-50%; instant ratios of instant claims 21-22) but does not specifically teach the different copolymer units of instant formula ((B)). However, Rama teaches similar PEEK copolymers having units corresponding to the (J’-A) of El-Hibri and further teaches that it is advantageous to substitute a portion of the hydroquinone (HQ) moiety with resorcinol (RE) moiety to obtain PEEK random copolymer (DFBP-HQ/DFBP-RE copolymer) whose Tg values, crystallinity and thermal stability can be tuned from that of known PEEK polymers, said advantages resulting from greater polymer chain flexibility due to the inclusion of meta linkages from the RE moiety (abstract;  intro; results pg 2835-2836; see molar ratios at Table 1, III 50:50). Rama and El-Hibri are analogous art and are combinable because they are concerned with the same field of endeavor, namely semicrystalline PEEK copolymers comprising BP-HQ units (J’-A of El-Hibri). At the time of filing, a person having ordinary skill in the art would have found it obvious to use the copolymers of Rama as the PEEK copolymers of El-Hibri and would have been motivated to do so as El-Hibri invites semicrystalline PEEK copolymers having units of J’-A and further as Rama teaches introduction of meta linkages via the partial substitution of the HQ moieties with RE moieties will result in greater polymer chain flexibility and thus tunable Tg values, crystallinity and thermal stability. 
El-Hibri and Rama are each silent to the heat of fusion values of at least 15 J/g (instant claim 1). However, El-Hibri in view of Rama renders obvious the polymer-metal junctions as claimed and Rama teaches the claimed PEEK copolymer comprising the claimed repeat units present in the claimed ratios. It noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 5 and 23, El-Hibri in view of Rama renders obvious the polymer-metal junction as set forth above. El-Hibri and Rama are each silent to the heat of fusion inequality value as measured and claimed in instant claim 5 and the tensile modulus as measured and claimed in instant claim 23. However, El-Hibri in view of Rama renders obvious the polymer-metal junctions as claimed and Rama teaches the claimed PEEK copolymer comprising the claimed repeat units present in the claimed ratios. It noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 6, 8, 16 and 26-28, El-Hibri in view of Rama renders obvious the polymer-metal junction as set forth above. El-Hibri further teaches the compositions may include additives selected from, but not limited to, colorants, UV light stabilizers, heat stabilizers, antioxidants, reinforcing fillers, acid scavengers, processing aids, nucleating agents, internal and/or external lubricants, flame retardants, smoke-suppressants, anti-static agents, anti-blocking agents, conductivity agents, etc. (pg 4 ln 28-34; pg 19 ln 14-22). El-Hibri teaches reinforcing fillers are present from at least about 5 wt% to about 50 wt% of the composition and preferably include carbon fibers and glass fibers (pg 20 ln 3-27).
Regarding claims 7 and 24-25, El-Hibri in view of Rama renders obvious the polymer-metal junction as set forth above. El-Hibri further teaches the compositions wherein the PAEK polymers are present in amounts of at least 20 wt% relative to the total weight of the composition, preferably at least about 60 wt% (pg 3 ln 30-35; pg 7 ln 15-20).
Regarding claims 9 and 13-14, El-Hibri in view of Rama renders obvious the polymer-metal junction as set forth above. El-Hibri further teaches the metal substrate includes substrates of aluminum, copper, iron, etc. which have been surface roughened (instant nano-structured surface (instant claim 9)) by chemical etching, laser etching, mechanical grinding etc. (pg 5 ln 1-26). El-Hibri further teaches polymer-metal junctions in electrical wiring applications, mobile electronic device applications, overmolded inserts/applications (instant claim 13; instant shaped articles (instant claim 14)), etc. (pg 1 ln 11-25; pg 5 ln 1 to pg 7 ln 2).
Regarding claims 10-12, El-Hibri in view of Rama renders obvious the polymer-metal junction as set forth above. El-Hibri further teaches the resulting polymer-metal junctions can have lap shear stress at failure of at least about 2000 psi (= at least about 13.8 MPa) as measured by ASTM D1002 (pg 3 ln 10-15).
It is further noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 20, El-Hibri in view of Rama renders obvious the polymer-metal junction as set forth above. El-Hibri further teaches inclusion of two or more additional units represented by (J-B) to (J-Q) (pg 18 ln 3-7; pg 16-17) and as such renders obvious the copolymer of instant claim 20, wherein the structures of El-Hibri (pg 16-17) meet the claimed instant (K-A)-(K-M).

	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over El-Hibri et al. (WO 2016/092087) in view of Rama Rao et al. (Polymer, 1992, vol 33, no 13, p2834-2839; hereinafter “Rama”) as set forth in claim 14 above and further in view of Bheda et al. (US PGPub 2017/0198104).
El-Hibri in view of Rama renders obvious the polymer-metal junction, and articles thereof, as set forth in claims 1 and 14 above. El-Hibri further teaches fabrication by methods known in the art including partial or total deposition onto the metal substrates in the form of layers and via extrusion methods (pg 5 ln 1 to pg 7 ln 2).
	El-Hibri invites known methods of fabrication but does not specifically teach additive manufacturing methods. However, Bheda teaches that it is known to use amorphous PAEK polymer compositions in 3D extrusion methods and additive manufacturing in forming production parts (abstract; [0012]-[0023]; [0054]-[0063]) as amorphous PAEKs adhere better to the build surfaces and produce tighter geometrical tolerances ([0022]-[0023]). Bheda and El-Hibri are analogous art and are combinable because they are concerned with the same field of endeavor, namely manufacturing methods using amorphous PAEK polymer compositions. At the time of filing a person having ordinary skill in the art would have found it obvious to use additive manufacturing as taught by Bheda to form the polymer-metal junction articles of El-Hibri and would have been motivated to do so as El-Hibri invites any known method of fabrication and further as Bheda teaches extrusion based 3D printing is a known and suitable method of forming parts using compositions of amorphous PAEK polymers as such polymers allow for better adherence to the build surface and tighter geometrical tolerances. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 1-19 and 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/771,701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending application are directed to polymer-metal junctions comprising substantially the same PEEK-PEmEK copolymer and methods of additive manufacturing to obtain articles, etc. having said junction compositions. The claims of the instant and copending application are further directed to PEEK-PEmEK copolymers having substantially the same properties, including heats of fusion of greater than 15 J/g, and comprising further fillers in substantially the same amounts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B) Claims 1-19 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,267,938 (US Application No. 16/771,697 in view of El-Hibri (WO 2016/092087). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending application are directed to substantially the same polymer composition comprising substantially the same PEEK-PEmEK copolymer, having substantially similar properties including heats of fusion, and further to articles thereof obtained by substantially the same additive fabrication methods. The copending application differs in that it does not specifically claim a metal substrate. However, El-Hibri teaches it is well known to use PEEK copolymers to form polymer-metal junctions by depositing the polymer composition by known methods onto a metal substrate. El-Hibri and the copending Application are analogous and combinable because they are concerned with the same field of endeavor, namely PEEK copolymers and articles formed therefrom. At the time of filing a person having ordinary skill in the art would have found it obvious to form polymer-metal junctions as taught by El-Hibri using the claimed PEEK copolymer of the copending Application and would have found it obvious to do so as El-Hibri teaches such to be a well-known use for PEEK copolymers. 


Response to Arguments/Amendments
	The objection to claim 6 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 112(b) rejections of claims 6 and 8 are withdrawn as a result of Applicant’s filed claim amendments. 

	The 35 U.S.C. 103 rejection of claims 1-14 as unpatentable over El-Hibri et al. (WO 2016/092087) in view of Rama Rao et al. (Polymer, 1992, vol 33, no 13, p2834-2839; “Rama”) is maintained. Applicant’s arguments (Remarks, pages 10-12) have been fully considered but were not found persuasive. 
	Applicant asserts that both El-Hibri and Rama teach only amorphous copolymers. This is neither persuasive nor accurate. El-Hibri teaches the copolymers may be crystalline and semicrystalline (see above) and Rama also teaches semicrystalline copolymers where the Tg values may be tuned as desired. Rama teaches only that total substitution of HQ by RE results in an amorphous copolymer, and it is noted that total substation was not the basis of the rejection nor does Rama require total substitution. Rama’s inability to observe crystalline transition temperatures of the other tested polymers is a teaching only that the testing method used by Rama failed to show crystalline behavior to a desired resolution. Rama teaches that crystallinity decreases with increase in RE concentration and thus directly teaches that the (semi-)crystallinity of traditional PEEK polymers is readily tunable (result-effective) for one of ordinary skill in the art based upon the concentration of RE. 
	Applicant argues that El-Hibri does not teach a particular ratio of comonomers. This is not persuasive as El-Hibri at least 50% of the copolymer has recurring units of the formula J’-A and the remainder may be different recurring units (see pg 18). It is further noted that El-Hibri includes J-A units wherein the phenylene linkages can be 1,2-, 1,4- or 1,3- (see J-A pg 13; pg 15 ln 18-22). As such one would readily understand the preferred J’-A (having 1,4- linkages; corresponding to BP-HQ of Rama) present in at least 50% of the copolymer, as directly taught by El-Hibri, wherein the remainder is a ‘different recurring unit’ rendered obvious by Rama who teaches HQ is partially replaced by RE (some value less than 50%; BP-RE of Rama; J-A of El-Hibri where 1,3- linkages are envisioned).

	The 35 U.S.C. 103 rejection of claim 15 as unpatentable over El-Hibri et al. (WO 2016/092087) in view of Rama Rao et al. (Polymer, 1992, vol 33, no 13, p2834-2839; “Rama”) as set forth in claim 14 and further in view of Bheda et al. (US PGPub 2017/0198104) is maintained. Applicant presents no comments as to the rejection set forth and it is therefore assumed Applicant takes no issue with the basis of the rejection. 

The nonstatutory obviousness type double patenting rejection of the instant cited claims as unpatentable over the cited claims of copending U.S. Application No 16/771,701 is maintained. Applicant’s arguments (Remarks, page 12) have been fully considered but were not found persuasive. 
Applicant argues that as-amended claim 1 differentiates the instant and copending claims. This is not persuasive as the claims of the copending Application also recite a heat of fusion of greater than 15 J/g (see claims).

The nonstatutory obviousness type double patenting rejection of the instant cited claims as unpatentable over the cited claims of copending U.S. Application No 16/771,697 in view of El-Hibri (WO 2016/092087) is maintained. Note the rejection is no longer provisional (see above). 
Applicant argues that “the claims of El-Hibri” do not refer to polymer-metal junctions. The Examiner notes that the secondary reference of El-Hibri teaches it is well known to deposit PEEK copolymers onto metal substrates (see background). Furthermore, while the claims of the secondary reference are not relied upon it is noted that they do in fact specifically recite polymer-metal junctions. If Applicant is referring to the copending application (of which the second inventor is El-Hibri but the first inventor is Louis) as having claims that do not refer to polymer-metal junctions (“the claims of El-Hibri), the Examiner notes that the rejection is based upon obviousness using a secondary reference (see rejection) wherein the polymer-metal junction is taught by the secondary reference of El-Hibri (WO 2016/092087).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767